         Case 1:19-cv-00149-JL Document 28 Filed 06/11/19 Page 1 of 3



                       UNITED STATES DISTRICT COURT
                                   for the
                        DISTRICT OF NEW HAMPSHIRE


CAROLINE CASEY and MAGGIE
FLAHERTY

        Plaintiffs,

   v.

WILLIAM GARDNER, in his official
capacity as New Hampshire Secretary of
State, and
GORDON MACDONALD, in his official
capacity as New Hampshire Attorney
General

        Defendants.

                                           Consolidated Case No.: 1:19-cv-00149-JL
NEW HAMPSHIRE DEMOCRATIC
PARTY, By Raymond Buckley, Chair

        Plaintiff,

   v.

WILLIAM GARDNER, in his official
capacity as New Hampshire Secretary of
State, and
GORDON MACDONALD, in his official
capacity as New Hampshire Attorney
General

        Defendants.


        ASSENTED-TO MOTION TO CONTINUE JULY 25, 2019 HEARING




                                    Page 1 of 3
           Case 1:19-cv-00149-JL Document 28 Filed 06/11/19 Page 2 of 3



       Plaintiffs Caroline Casey and Maggie Flaherty hereby file this Assented-to Motion to

Continue the July 25, 2019 Hearing on the State’s Motion to Dismiss. The Court has scheduled a

hearing on Defendants’ Motion to Dismiss (DN 20) for July 25, 2019 at 10 a.m. An attorney for

the Individual Plaintiffs and an attorney for the New Hampshire Democratic Party are scheduled

to be out of the office the week of July 22. Undersigned counsel has conferred with Defendants’

counsel and counsel for the New Hampshire Democratic Party, and counsel for all parties are

available on either July 29, 2019 (all day) or the morning of July 30, 2019. All parties assent to

the relief requested in this Motion.


                                       RELIEF REQUESTED

       WHEREFORE, Plaintiffs respectfully requests that this Court:

      A.      Reschedule the hearing on Defendants’ Motion to Dismiss for July 29 or the
morning of July 30; and

       B.      Grant such other and further relief as this Court deems just and proper in the
circumstances.




                                           Page 2 of 3
          Case 1:19-cv-00149-JL Document 28 Filed 06/11/19 Page 3 of 3



                                            Respectfully submitted,

                                            CAROLINE CASEY AND MAGGIE FLAHERTY,

                                            By and through their attorneys affiliated with the
                                            American Civil Liberties Union of New Hampshire
                                            Foundation and the American Civil Liberties Union
                                            Foundation,

                                            /s/ Henry R. Klementowicz
                                            Gilles R. Bissonnette (N.H. Bar No. 265393)
                                            Henry R. Klementowicz (N.H. Bar No. 21177)
                                            AMERICAN CIVIL LIBERTIES UNION OF NEW
                                            HAMPSHIRE FOUNDATION
                                            18 Low Avenue
                                            Concord, NH 03301
                                            Tel.: 603.224.5591
                                            gilles@aclu-nh.org
                                            henry@aclu-nh.org

                                            Julie A. Ebenstein, pro hac vice
                                            Dale E. Ho, pro hac vice
                                            AMERICAN CIVIL LIBERTIES UNION FOUNDATION
                                            Voting Rights Project
                                            125 Broad Street, 18th Floor
                                            New York, NY 10004
                                            Tel.: 212.549.2500
                                            jebenstein@aclu.org
                                            dho@aclu.org

Date: June 11, 2019

                                CERTIFICATE OF SERVICE

       The undersigned certifies that he has electronically filed this date the foregoing pleading

with the Clerk of the Court using the CM/ECF system, which will send notification of such filing

to all counsel of record in the consolidated case. This filing is available for viewing and

downloading from the ECF system.


 Dated: June 11, 2019                          /s/ Henry R. Klementowicz
                                               Henry R. Klementowicz


                                           Page 3 of 3
